DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard LaCava on 02/03/21.
The application has been amended as follows: 
In the claims:
Claim 1, line 10, after “an electrode multi-unit”, insert - - , wherein the positive and negative electrode laminate body includes one or more of the electrode multi-units and one or more electrode single units having only one second electrode material layer on each of the opposed sides of a second electrode current collector, and in the positive and negative electrode laminate body, the one or more electrode multi-units and the one or more electrode single units are laminated so that a positive electrode and a negative electrode are alternately arranged in the electrode assembly with a separator interposed therebetween, and wherein the secondary battery has a notch portion in a plan view and/or has a step portion in a side view - -. 
Cancel claims 2, 14 and 17-20. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the laminated secondary battery comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in independent claim 1. For instance, none of the following prior art references disclose, or fairly suggest, the claimed subject matter: Kim et al’356, Kanemoto et al’471, Viavattine’078 and/or JP’479. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727